Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 and 3 are currently amended. Claims 1-20 are pending. 
Response to Arguments
Applicant has amended the claims in response to the grounds of rejection set forth in the prior Office action.  As the amendments overcome the pending grounds of prior art rejection and objection, the 35 USC 103 rejections are hereby withdrawn. However the nonstatutory double patenting rejection will be maintained as described herein below. The case will be condition for allowance once the nonstatutory double patenting rejection is overcome. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 (and similarly recited claims 11 and 17) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 7 of U.S. Patent No. 10,311,305 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are a broader version.
16/417328
US 10,311,305
A method comprising: storing in a data repository a plurality of video data streams each capturing video of a corresponding monitored region;
A method comprising: storing a plurality of video data streams of a monitored region in a data repository;
storing streams of metadata of each of the plurality of video data streams in the data repository;
storing respective asynchronous streams of metadata of each of the plurality of video data streams in the data repository;
receiving a user input via a user interface identifying an initial person and/or initial object;
Claim 8. streaming the asynchronous streams of metadata to a user interface device displaying the storyboard.
identifying the initial person and/or initial object in the monitored region of at least one of the plurality of video data streams;
identifying a first physical object present in the monitored region and depicted in at least one of the plurality of video data streams
using the streams of metadata to identify one or more correlations and/or interactions between the initial person and/or initial object and one or more other persons and/or other objects in at least one of the plurality of video data streams;
using the respective asynchronous streams of metadata of each of the plurality of video data streams to identify correlations or interactions between the first physical object and a plurality of other physical objects over time, the plurality of other physical objects being present in the monitored region and depicted in at least some of the plurality of video streams;
using the identified correlations and/or interactions between the initial person and/or initial object and one or more other persons and/or other objects to replicate a story of an incident: and: wherein replicating the story of the incident includes generating a storyboard using the respective streams of metadata of each of the plurality of video data streams, 
and replicating a story of the first physical object using the correlations or interactions between the first physical object and the plurality of other physical objects over time.
and wherein the storyboard summarizes the correlations and/or the interactions between the initial person and/or
initial object and one or more other persons and/or other objects: and
Claim 6. includes generating a storyboard on top of the respective asynchronous streams of metadata of each of the plurality of video data streams, and wherein the storyboard summarizes the correlations of the interactions between the first physical object and the plurality of other physical objects over time.
wherein the storyboard orders the plurality of video data streams to present a logical or chronological view of the story of the initial person and/or initial object irrespective of an order of the plurality of video data streams in the data repository.
Claim 7. the storyboard orders the plurality of video data streams to present an intelligent view of the story of the first physical object irrespective of an order of the plurality of video data streams in the data repository.


Likewise, claims 2-10, 12-16 and 18-20 are also rejected on the ground of nonstatutory double patenting as being unpatentable because they are dependents of claims 1, 11 and 17, respectively.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661